BROWNING, J.
The petition for writ of certiorari is denied on the merits. The petitioner has not met his extraordinary burden to show that the circuit court — acting in its appellate capacity in reviewing the petitioner’s challenge of an unfavorable institutional ruling after an inmate disciplinary hearing — violated a clearly established principle of law resulting in a gross miscarriage of justice. See Sheley v. Fla. Parole Comm’n, 703 So.2d 1202, 1206 (Fla. 1st DCA 1997), approved, 720 So.2d 216 (Fla.1998); Combs v. State, 436 So.2d 93, 95-96 (Fla.1983); Doss v. Fla. Dep’t of Corrs., 730 So.2d 316 (Fla. 4th DCA 1999).
PETITION DENIED.
BARFIELD and VAN NORTWICK, JJ., concur.